Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 15, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly admitted into evidence the Grand Jury testimony of a prosecution witness since misconduct by defendant in intimidating and threatening the witness was established by clear and convincing evidence (see, People v Geraci, 85 NY2d 359; People v Cotto, 240 AD2d 193, lv granted 90 NY2d 1010; People v Small, 177 AD2d 669, lv denied 79 NY2d 953). Defendant’s remaining claims related to this issue are unpreserved for review and, in any event, lack merit.
Concur— Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.